Case 1:19-cv-08853-AT Document 37 Filed 09/21/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
PATRICK EXLER. DOC #:
DATE FILED: 9/21/2020
Plaintiff,
-against- 19 Civ. 8853 (AT)
TRAVEL EXPLORATION, INC. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The default judgment hearing scheduled for September 21, 2020 is ADJOURNED sine die.
In light of the COVID-19 pandemic, and Defendant still having failed to appear, Plaintiff's motion
for default judgment will be decided on the papers.

SO ORDERED.

Dated: September 21, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
